Citation Nr: 1004035	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1956.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge in a Travel Board Hearing.  A 
copy of the hearing transcript is associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current hearing loss disability did not have 
onset during active service or within one year of separation 
for active service and is not otherwise etiologically related 
to his active service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from hearing loss.  In 
his Application for Compensation and/or Pension, dated 
September 2007, the Veteran stated that these symptoms were 
the result of noise exposure from the air turbine while in 
active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2009).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment reports are absent for any complaints of or 
treatment for hearing loss.  A service treatment record from 
June 1954 indicated an examination of the Veteran's left ear.  
The examiner noted that the Veteran had a mastoiditis in his 
left ear at age 8 with spontaneous rupture of the eardrum.  
Since then, the perforation had persisted.

A separation report of physical examination from May 1956 
indicates a normal clinical evaluation of the Veteran's ears 
and a normal auditory examination for the purposes of VA 
compensation.  In an associated report of medical history, 
the Veteran indicated that he did have or has had ear 
trouble.  However, it was explained that the Veteran had 
mastoiditis in his left ear in 1938, which caused a 
perforated ear drum.  The examiner noted that there was no 
perforation visible on the left eardrum at the time of the 
separation examination.  The Veteran did not mention any 
hearing loss in his report of medical history.

The Board notes that the Veteran testified regarding his 
perforated left ear drum in a Travel Board Hearing in 
November 2009.  The Veteran stated that this injury was 
incurred before entering active service but that although it 
took a while to heal, the condition was eventually resolved.  
Hearing transcript at 5.  

These records provide highly probative evidence against this 
claim because they show no hearing loss during service.  The 
Veteran himself does not indicate hearing loss during 
service.

In this regard, the Board concedes that there was exposure to 
loud noise during service.  This is not in dispute.  However, 
the record reflects that the Veteran first reported hearing 
loss in his Application for Compensation and/or Pension in 
September 2007, over fifty years after separation from 
service.  This long lapse of time is evidence against a 
finding that any hearing loss had its onset during service or 
is related to his service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

A June 2008 letter from audiologist "H.R." noted that the 
Veteran had a mild hearing deficit.  He also indicated that 
"this hearing loss could be the result of loud noise in the 
affected areas."  H.R. did not specify what type of loud 
noise (in-service or post-service) could have caused the 
Veteran's hearing loss and did not indicate a review of the 
Veteran's entire medical record, including his service 
treatment reports.  Indeed, the Veteran himself indicated 
that he has had 40 years of exposure to loud noise as dentist 
and while riding his lawn mower.  H.R.'s statements, while 
initially seeming favorable to the Veteran's claim, provides 
no probative value against, or for, the claim as it does not 
establish any relationship between the Veteran's hearing loss 
and active service or even mentions the Veteran's history of 
exposure to loud noise in the military.

The Veteran was afforded a VA examination in November 2007.  
The examiner indicated that there was no hearing data in the 
claims file for review (this issue is addressed below).

Audiologic testing pursuant to VA audiology examination 
showed puretone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz of 20, 15, 30, 45, and 60 
decibels, respectively with a four-frequency pure tone 
average of 38 decibels.  Puretone thresholds measured in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 
15, 15, 25, and 60 decibels, respectively with a four-
frequency pure tone average of 29 decibels.  Using the 
Maryland CNC Test, speech audiometry revealed speech 
recognition ability of 90 percent bilaterally.  For purposes 
of applying the laws administered by VA, the Veteran has a 
hearing disability.

While the November 2007 examiner noted that the Veteran had 
mixed impairment bilaterally, she referred the Veteran to an 
Ear, Nose, and Throat (ENT) physician for determination of 
Veteran's hearing loss etiology.  

In December 2007, the Veteran underwent a VA examination by 
an ENT physician.  There, the Veteran was diagnosed with 
bilateral mixed hearing loss.  The physician noted that the 
Veteran's bone levels were fairly good.  Significantly, he 
indicated that the Veteran's hearing loss dated back to his 
childhood.  

With regard to the question of whether the Veteran's hearing 
loss is due to acoustic trauma or related to documented work 
as a dentist during service, the physician opined that "it 
is not likely caused by his trauma.  One would not expect a 
conductive loss due to acoustic trauma ...With regard to the 
conductive loss it is probably due to chronic ear disease 
relating back to childhood."

In an addendum to her November 2007 examination, dated 
December 2008, the examiner reviewed the Veterans' 
audiometric data from both induction and separation.  She 
noted that the Veteran's discharge audiometric data indicated 
normal hearing bilaterally by VA standards.  There was not a 
significant change in hearing from induction to discharge.  
Ultimately, the examiner stated that she is "in agreement 
with [the physician from the December 2007 examination] that 
the veteran's current hearing loss is not caused by or a 
result of military noise exposure."

These examiners' opinions are evidence against the Veteran's 
claim as they fail to establish the requisite nexus between 
the Veteran's hearing loss and his active service and provide 
evidence against such a finding.

When asked by his representative at hearing what his opinion 
was regarding his hearing upon separation from service, the 
Veteran responded that he had always had a little problem 
with hearing.  He testified, "[my hearing] wasn't perfect, 
I'm sure of that.  And of course I don't think it's changed a 
lot.  I probably don't hear much worse now than I did then."

To the extent that the Veteran contends, from his Application 
for Compensation and/or Pension from September 2007, that 
exposure to loud noise during service caused his hearing 
loss, a layperson, such as the Veteran, is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a 
relationship between his claimed disability and exposure to 
in-service noise are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of these claimed 
disabilities and are entitled to low probative value.

In any event, the Veteran's opinion is outweighed by the VA 
medical providers. 

Finally, since there is no evidence that the Veteran suffered 
hearing loss within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for entitlement 
to service connection for hearing loss and this claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


